     Case 2:20-cv-02067-TLN-KJN Document 20 Filed 08/16/21 Page 1 of 3


     PHILLIP A. TALBERT
 1   Acting United States Attorney
     DEBORAH LEE STACHEL, CA SBN 230138
 2   Regional Chief Counsel, Region IX
     Social Security Administration
 3   ELLINOR R. CODER, CA SBN 258258
     Special Assistant United States Attorney
 4          160 Spear Street, Suite 800
            San Francisco, California 94105
 5          Telephone: (510) 970-4814
            Facsimile: (415) 744-0134
 6          E-Mail: Ellinor.Coder@ssa.gov
 7   Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13
     ESTEPHANICA POPPIE MANSO,                       )   CIVIL NO. 2:20-cv-02067-TLN-KJN
14                                                   )
          Plaintiff,                                 )   STIPULATION TO VOLUNTARY
15        v.                                         )   REMAND PURSUANT TO SENTENCE
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   KILOLO KIJAKAZI1,                               )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                )
17                                                   )
          Defendant.                                 )
18                                                   )
                                                     )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Kilolo
22   Kijakazi, Acting Commissioner of Social Security (“Defendant”), through their undersigned
23   counsel of record, that the above-entitled action shall be remanded to the Commissioner of
24   Social Security for further administrative proceedings.
25
26
     1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
27   to Rule 25(d) of the Federal Rules o Civil Procedure, Kilolo Kijakazi should be substituted,
     therefore, for Andrew Saul as the defendant in this suit. No further action need to be taken to
28   continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
     U.S.C. § 405(g).



                                         STIPULATION TO REMAND
     Case 2:20-cv-02067-TLN-KJN Document 20 Filed 08/16/21 Page 2 of 3



 1          Upon remand, the Appeals Council will instruct the Administrative Law Judge (ALJ) to
 2   (1) attempt to locate the May 26, 2005 opinion of David Gross, M.D., and if it cannot be located,
 3   reconstruct the opinion with the assistance of a medical expert; (2) reconsider whether the
 4   claimant experienced medical improvement, and if so, substantiate this finding with specific
 5   citations to the evidence in accordance with 20 C.F.R § 416.994; and (3) offer the claimant the
 6   opportunity for a hearing, address the submitted additional evidence, take further action to
 7   complete the administrative record resolving the above issues, and issue a new decision.
 8          This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 9   Social Security Act, 42 U.S.C. 405(g).
10
     Dated: August 12, 2021                       /s/ Robert C. Weems*
11
                                                  ROBERT C. WEEMS
12                                                Attorney for Plaintiff
                                                  *Authorized via e-mail on Aug. 12, 2021
13
                                                  PHILLIP A. TALBERT
14
                                                  Acting United States Attorney
15                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
16                                                Social Security Administration
17                                         By:    /s/ Ellinor R. Coder
18                                                ELLINOR R. CODER
                                                  Special Assistant United States Attorney
19
                                                  Attorneys for Defendant
20
21
22
23
24
25
26
27
28




                                         STIPULATION TO REMAND
     Case 2:20-cv-02067-TLN-KJN Document 20 Filed 08/16/21 Page 3 of 3



 1                                               ORDER
 2          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
 3   42 U.S.C. § 405(g) and to Entry of Judgment, and for cause shown, IT IS ORDERED that the
 4   above-captioned action is remanded to the Commissioner of Social Security for further
 5   proceedings pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g),
 6   sentence four. On remand, the Appeals Council will remand the case to an administrative law
 7   judge for a new decision in accordance with the parties’ Stipulation.
 8
 9
     DATED: August 16, 2021
10
11
                                                          Troy L. Nunley
12                                                        United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                         STIPULATION TO REMAND
